 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JASON KLEINWAKS (NYBN 5335013 / DCBN 1049058)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6
          San Francisco, California 94102-3495
 7        Telephone:  (415) 436-6924
          FAX: (415) 436-7234
 8        jason.kleinwaks@usdoj.gov
 9 Attorneys for United States of America

10                                   UNITED STATES DISTRICT COURT
11                                 NORTHERN DISTRICT OF CALIFORNIA
12                                           SAN JOSE DIVISION
13
     UNITED STATES OF AMERICA,                       )   NO.: 5:21-mj-70651-MAG
14                                                   )
             Plaintiff,                              )   STIPULATION AND ORDER TO CONTINUE
15                                                   )   STATUS CONFERENCE AND EXCLUDE
        v.                                           )   TIME UNDER RULE 5.1 AND THE SPEEDY
16                                                   )   TRIAL ACT [18 U.S.C. § 3161(h)(7)(A) AND (h)
     KELMAN DE LA CRUZ PEDROZA,                      )   (7)(B)(iv)]
17                                                   )
             Defendant.                              )
18                                                   )
                                                     )
19                                                   )
                                                     )
20                                                   )
21

22           The United States and defendant hereby stipulate that the status conference scheduled for June

23 28, 2021, should be continued to August 12, 2021, at 1:00 p.m., and that time from June 28, 2021,

24 through and including August 12, 2021, should be excluded from the period of time within which to

25 conduct a preliminary hearing. Defense counsel continues to review discovery produced and to conduct

26 an independent investigation. The parties further stipulate that the time from June 28, 2021, through and

27 including August 12, 2021, should be excluded from the period of time within which the defendant’s

28 trial must commence pursuant to the Speedy Trial Act because a failure to do so would unreasonably

                                                         1
 1 deny the defendant the reasonable time necessary for effective preparation. Furthermore, the parties

 2 stipulate that the ends of justice served by granting the request outweigh the best interest of the public

 3 and the defendant in a speedy trial.

 4          The parties also stipulate that the date by which an indictment or information must be filed be

 5 extended to September 11, 2021, which is approximately 30 days after August 12, 2021.

 6          Defendant Kelman De La Cruz Pedroza has been advised of this request and specifically

 7 consents to exclusion of time from June 28, 2021, through and including August 12, 2021, from the

 8 period of time within which to conduct a preliminary hearing in this matter, and to the extension of the

 9 date by which an indictment or information must be filed to September 11, 2021.

10                                                               Respectfully submitted,

11
                                                                 STEPHANIE M. HINDS
12                                                               Acting United States Attorney

13

14 DATED: June 24, 2021                                                 /s/
                                                                 JASON KLEINWAKS
15                                                               Assistant United States Attorney
16
     DATED: June 24, 2021                                              /s/
17                                                               KAREN MCCONVILLE
                                                                 Counsel for Kelman De La Cruz Pedroza
18

19

20

21

22

23

24

25

26

27

28

                                                          2
 1                                                  ORDER

 2          Based upon the representations made in the parties’ stipulation above and for good cause shown,

 3 the Court makes the following findings:

 4          1. There is good cause for excluding time from June 28, 2021, through and including August 12,

 5 2021, from the period of time within which to conduct a preliminary hearing in this matter under Federal

 6 Rule of Criminal Procedure 5.1 and for extending the 30-day time period for an Indictment under the

 7 Speedy Trial Act to September 11, 2021;

 8          2. The defendant has specifically consented to the exclusion of such periods;

 9          3. Failure to grant a continuance would unreasonably deny the defendant the reasonable time

10 necessary for effective preparation, taking into account the exercise of due diligence; and

11          4. The ends of justice served by excluding the time from June 28, 2021, through and including

12 August 12, 2021, from computation under the Speedy Trial Act outweigh the best interests of the public

13 and the defendant in a speedy trial and in the prompt disposition of criminal cases.

14          Having made these findings,

15          IT IS HEREBY ORDERED that the status conference scheduled for June 28, 2021 is continued

16 to August 12, 2021 at 1:00 p.m. Additionally, the Court orders that time from June 28, 2021, through

17 and including August 12, 2021, is excluded from the period of time within which to conduct a

18 preliminary hearing. It is further ordered that the time by which any information or indictment must be

19 filed is extended September 11, 2021. The Court excludes the time from June 28, 2021, through and

20 including August 12, 2021, from computation under the Speedy Trial Act pursuant to 18 U.S.C. §

21 3161(h)(7)(A) and 3161(h)(7)(B)(iv).

22                                                                   ES D
                                                                         ISTRIC
                                                                    T          TC
                          24th day of June 2021.
23 IT IS SO ORDERED this _____                                    TA
                                                                                      O
                                                              S




                                                                                       U
                                                             ED




                                                                                        RT




                                                                                     D
                                                                            RDERE
24
                                                         UNIT




                                                                          OO
                                                                  IT IS S
25
                                                                                              R NIA




26                                                                                M. Ryu
                                                         NO




                                                                           onna
                                                                   Judge D
                                                                                             FO




27                                                        ________________________________
                                                           RT




                                                                                          LI




                                                          HON.E DONNA M. RYU
                                                              H




                                                                                         A




28                                                             R NSTATES MAGISTRATE
                                                          UNITED                   C   JUDGE
                                                                               O F
                                                                   D IS T IC T
                                                                         R
                                                         1
